Citation Nr: 0519659	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  98-04 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right eye disability, 
on a direct basis and as secondary to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from August 1966 to March 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 1996 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) - which denied service connection for a right eye 
disability on a direct basis.  This appeal also relates to a 
more recent February 2005 RO rating decision that denied 
service connection for a right eye disability as secondary to 
an already service-connected disability.

In written argument received in June 2005, the veteran's 
representative asserted the veteran is entitled to 
compensation under the provisions of 38 C.F.R. § 3.383 
for the combination of service-connected and nonservice-
connected disabilities, as if both disabilities were service 
connected where there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  This 
additional claim, however, has not been addressed by the RO 
- much less denied and timely appealed to the Board.  
38 C.F.R. § 20.200 (2004).  So it is referred to the RO for 
all necessary development and consideration.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran's current right eye disability is not shown 
to be causally related to a disease contracted or injury 
sustained in service or to his already service-connected loss 
of left eye, due to shrapnel, or Type II Diabetes Mellitus.




CONCLUSION OF LAW

The veteran's glaucoma of the right eye was not incurred in 
or aggravated by service, and is not proximately due to or 
the result of his service-connected disabilities.  38 
U.S.C.A. §§ 1101, 1110, 5107(a) (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially denied the claim 
September 1996, so more than 4 years prior to even the VCAA's 
existence.  Obviously then, the RO could not possibly have 
complied with the requirements of a law that did not yet 
exist.  But more recently in January 2003 and May 2004, the 
RO sent the veteran additional letters regarding the evidence 
that needed to be submitted for him to prevail on his claim, 
what evidence he should submit, and what evidence the RO 
would obtain for him.  The RO subsequently readjudicated the 
claim on the merits.  The RO also sent him the laws and 
regulations pertaining to the VCAA in its November 2003 and 
March 2004 supplemental statements of the case (SSOC's), 
wherein the RO readjudicated the claim in light of the 
additional evidence that had been submitted since the initial 
rating decision in question and prior statement of the case 
(SOC).

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (here, because the VCAA did not exist when 
the RO initially considered the claim), VA must ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  Id. at 120.  The 
Board again notes that the initial rating decision was 
promulgated before the implementation of the VCAA.  
Therefore, the rating decision could not have possibly 
satisfied its requirements.  But after enactment of the VCAA, 
the RO readjudicated the claims on the merits.  Consequently, 
since the veteran already has received the requisite VCAA 
notice in January 2003 and May 2004, any defect with respect 
to the timing of it was mere harmless error.  See, too, 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Slip op. at 15 (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this deficiency.  
Slip op. at 24.).

That is to say, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regards to his 
claim.  And he submitted, or the RO obtained, his VA and 
private medical treatment records.  He also was provided a VA 
examination, after which the evaluating physician commented 
on the cause of the current right eye disability at issue.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Thus, there is no evidence missing from the record that must 
be part of it for the veteran to prevail on the claim, so the 
timing of the VCAA notice was harmless.  VAOPGCPREC 7-2004.  
And for the reasons indicated, the content of the VCAA notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and 
Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  For 
these reasons, further VCAA notice is not required.

II.  Governing Laws, Regulations and Legal Analysis

The veteran contends that his right eye disability was caused 
either by sustaining a shrapnel wound directly to this eye, 
by the glaucoma that developed in his already service-
connected left eye causing or aggravating the glaucoma in his 
right eye, or as a complication of his service-connected Type 
II Diabetes Mellitus.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of his own 
willful misconduct.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a).  

Service connection also is permissible for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2004).  This includes situations where a service-
connected condition has chronically aggravated a condition 
that is not service connected.  But in these instances, 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran has a total disability rating due to individual 
unemployability (TDIU).  As also pertinent here in his 
current appeal, he has established his entitlement to service 
connection for shrapnel wounds to his right foot and ankle, 
and left foot and leg; loss of the left eye due to shrapnel; 
and for Type II Diabetes Mellitus on the basis of presumed 
exposure to herbicides (Agent Orange) in Vietnam.  But his 
service medical records (SMRs) are negative for any complaint 
or treatment of a right eye condition.

Post-service medical evidence indicates the veteran initially 
had vision problems when he suffered a cerebrovascular 
accident (i.e., stroke) in 1988 with resulting loss of 
central vision in his left eye.  He was diagnosed with 
bilateral glaucoma in 1991, and subsequently underwent left 
eye evisceration and right eye trabeculectomy.  In July and 
August 1992, he was diagnosed with glaucoma, central serous 
retinopathy, macular edema, and decreased vision of the right 
eye.  A March 2003 X-ray noted a small metallic density 
abutting the inner wall of the left eye orbit.  In June 2003, 
he was given medication for Type II Diabetes Mellitus, and he 
received follow-up treatment in July 2003.  A VA visual field 
test was conducted in May 2004.  It indicated his right eye 
central field defect was consistent with maculopathy than 
with primary open angle glaucoma (POAG).  A VA progress note 
dated in June 2004 indicates his diabetes mellitus did not 
cause any associated diabetic retinopathy.  



A VA medical opinion was rendered in September 2004.  The 
examiner stated that he reviewed the veteran's claims file.  
The examiner also noted there is an increased risk of 
glaucoma in diabetes patients.  However, he pointed out the 
veteran was diagnosed with diabetes mellitus within the past 
two years and that his glaucoma predated this disease by at 
least a decade.  Therefore, the examiner indicated there was 
no association between the veteran's glaucoma of the right 
eye and his diabetes mellitus.  In correspondence to the RO 
dated in November 2004, the examiner also noted that the 
small shrapnel fragment lodged near the left orbital wall 
could not have affected the right eye.  The examiner further 
stated the veteran's loss of visual acuity in his right eye 
was more likely related to his macula degeneration than his 
glaucoma, which was under control.  In addition, the examiner 
noted the veteran's medical records contain no indication of 
diabetic retinopathy.

A VA eye examination was conducted in December 2004.  The 
diagnoses were primary open angle glaucoma of the right eye, 
status post trabeculectomy, well controlled with current 
medications; early macular changes of the right eye; insulin-
dependent diabetes mellitus without background diabetic 
retinopathy of the right eye; and status post evisceration of 
the left eye with scleral shell.  The examiner stated that it 
was indeed possible that an individual could sustain a 
shrapnel injury to an eye without symptomatology at the time 
of the incident.  The examiner noted that a shrapnel fragment 
exacerbated the veteran's left eye glaucoma, eventually 
necessitating evisceration of that eye.  However, the 
examiner indicated it was unlikely the shrapnel wound to the 
left eye created the veteran's glaucoma or beginning macular 
changes of the right eye.

After considering this medical and other evidence of record, 
the Board finds that service connection for a right eye 
disability is not warranted on either a direct or secondary 
basis.

There is no medical evidence that any right eye disability 
was incurred in service; this includes any disability 
attributable to a shrapnel wound.  The Board notes the 
veteran's comments that his left eye did not immediately show 
any symptomatology from the shrapnel wound, but in the late 
1980s, years after the shrapnel wound, he contracted glaucoma 
due to the wound.  He also noted the metallic fragment was 
not found until many years after the injury.  So he believes 
this identical scenario transpired with respect to his right 
eye problems.  However, the Board notes that 
X-rays revealed a metallic fragment in the orbit of his left 
eye; no such fragment was ever observed or otherwise noted in 
his adjacent right eye.  In addition, a VA eye specialist has 
indicated the veteran's right eye disability is more likely 
due to macular degeneration, which is not from any shrapnel 
wound.

The veteran's claim for secondary service connection for a 
right eye disability also must be denied because his current 
right eye disability is not proximately due to or the result 
of, or aggravated by, his service-connected disabilities.  
Allen, 7 Vet. App. at 449; 38 C.F.R. § 3.310(a) (2004).  A VA 
examiner has indicated it is unlikely the veteran's shrapnel 
wound to his left eye could have affected his right eye.  
In addition, a VA examiner pointed out the medical evidence 
shows no diabetic retinopathy.  Therefore, the veteran's 
diabetes mellitus could not have caused any associated right 
eye disability.  And while the veteran no doubt sincerely 
believes otherwise, as a layman, he simply does not have the 
necessary medical training and/or expertise to make this 
medical determination regarding causation.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, meaning the benefit-of-the- 
doubt rule does not apply.  38 C.F.R. § 3.102; see also 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.




ORDER

The claim for service connection for a right eye disorder is 
denied.  



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


